Citation Nr: 0924210	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-30 081	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for a bilateral hand 
disability.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2004 rating action that denied service connection 
for bilateral hearing loss, tinnitus, bilateral shoulder and 
hand disabilities, and a low back disability.

By decision of March 2008, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Hearing loss in either ear was not shown present in 
service or for many years thereafter, left ear hearing loss 
disability is not currently objectively demonstrated, and 
competent and persuasive medical opinion establishes no nexus 
between the current right ear hearing loss disability and the 
veteran's military service or any incident thereof.

3.  Tinnitus was not shown present in service or for many 
years thereafter, and competent and persuasive medical 
opinion establishes no nexus between the current disability 
and the veteran's military service or any incident thereof.



4.  A bilateral shoulder disability was not shown present in 
service or for many years thereafter, and the competent and 
persuasive medical evidence establishes no nexus between any 
current bilateral shoulder disability first manifested many 
years post service and the veteran's military service or any 
incident thereof, including a claimed fall injury therein.

5.  A bilateral hand disability was not shown present in 
service or for many years thereafter, and the competent and 
persuasive medical evidence establishes no nexus between any 
current bilateral hand disability first manifested many years 
post service and the veteran's military service or any 
incident thereof, including a claimed fall injury therein.

6.  A low back disability was not shown present in service or 
for many years thereafter, and the competent and persuasive 
medical evidence establishes no nexus between any current low 
back disability first manifested many years post service and 
the veteran's military service or any incident thereof, 
including a claimed fall injury therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A.           §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for service connection for a bilateral 
shoulder disability, including arthritis, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2008).

4.  The criteria for service connection for a bilateral hand 
disability, including arthritis, are not met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

5.  The criteria for service connection for a low back 
disability, including arthritis, are not met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

A February 2004 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claims, and what was needed to establish 
entitlement to service connection (evidence showing an injury 
or disease that began in or was made worse by his military 
service, or that there was an event in service that caused an 
injury or disease).  Thereafter, they were afforded 
opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the 2004 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what evidence the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2004 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 
content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the 
February 2004 document meeting the VCAA's notice requirements 
was furnished to the Veteran before the July 2004 rating 
action on appeal.  
    
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and the RO furnished the Veteran notice pertaining to 
the effective date information in a March 2006 letter, thus 
meeting the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining all 
available service and post-service VA and private medical 
records through 2008, a copy of the June 2005 Social Security 
Administration (SSA) decision awarding the Veteran disability 
benefits, and all medical records underlying that 
determination.  The Veteran was afforded a comprehensive VA 
audiological examination in February 2006.  Significantly, 
the Veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matters currently under consideration.    
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis or an organic disease of 
the nervous system becomes manifest to a degree of 10% within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of it during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

A.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The Veteran contends that his current hearing loss and 
tinnitus are a result of acoustic trauma from firing ranges 
during military service.
 
In this case, the service medical records are negative for 
complaints, findings, or diagnoses of any hearing loss or 
tinnitus.  Audiometric testing on February 1966 induction 
examination showed the veteran's hearing in db as follows: 0, 
0, 0, and 0 on the right, and 5, 0, 0, and 0 on the left at 
500, 1,000, 2,000, and 4,000 Hertz, respectively. 

The Veteran denied hearing loss on February 1968 separation 
examination, and audiometric examination showed his hearing 
in db as follows: 0, 20, 5, and 0 on the right, and 5, 5, 0, 
and 0 on the left at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively.
 
Post service, the Veteran denied hearing loss on September 
1979 military examination for reserve service, and 
audiometric testing showed his hearing in db as follows: 0, 
0, 0, 5, and 5 on the right, and 0, 0, 5, 5, and 10 on the 
left at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  

On December 1983 military examination for reserve service, 
audiometric testing showed the veteran's hearing in db as 
follows: 0, 5, 5, 5, and 0 on the right, and 5, 5, 0, 0, and 
0 on the left at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively. 

The Veteran denied ear trouble and hearing loss in a February 
1995 pre-screening report of medical history for military 
reserve service. 

The Veteran denied hearing loss on February 1995 military 
examination for reserve service, and audiometric testing 
showed his hearing in db as follows: 10, 0, 10, 5, and 20 on 
the right, and 5, 0, 15, 5, and 0 on the left at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.

Right ear decreased hearing and tinnitus were assessed on 
examination at the South Barry County Hospital in May 2000, 
over 32 years post service, but there was no medical opinion 
linking those disabilities to military service or any 
incident thereof.

Partial hearing loss was noted as an active problem on 
September 2002 VA outpatient evaluation, but again, there was 
no medical opinion linking that disability to military 
service or any incident thereof. 

A June 2005 SSA decision found the Veteran entitled to 
disability benefits from July 2003 due to several 
disabilities that did not include hearing loss or tinnitus.

Audiometric testing on February 2006 VA audiological 
examination showed the veteran's hearing in db as follows: 
15, 15, 20, 20, and 55 on the right, and 10, 10, 25, 20, and 
25 on the left at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech recognition scores were 98% in each 
ear.  The examiner reviewed the claims folder and noted that 
the service medical records were negative for complaints of 
tinnitus or hearing problems; that the 1966 induction and 
1968 discharge examinations recorded pure tone thresholds as 
within clinical normal limits; that military examinations for 
reserve service recorded moderate right ear hearing loss at 
6,000 Hertz as having developed between 1983 and 1995; that 
military examinations between 1968 and 1995 recorded pure 
tone thresholds as within clinical normal limits from 250 to 
8,000 Hertz; and that the earliest complaint and medical 
documentation of symptoms of hearing loss and tinnitus were 
that noted in a May 2000 private medical record to be 
affecting the right ear.  The examiner further reviewed the 
veteran's pertinent service and family history relating to 
hearing loss/difficulty, and history of military, 
occupational, and recreational noise exposure, noting 
military noise exposure from weapons training and heavy 
equipment, apparently minimal post-service occupational noise 
exposure, and primary noise exposure from motorcycles and a 
riding lawnmower.    

The diagnoses were non-disabling left ear hearing loss per 
the criteria of 38 C.F.R. § 3.385, and normal to moderately 
severe right ear high frequency sensorineural hearing loss.  
The examiner opined that it was a medical certainty that the 
veteran's hearing loss was not a consequence of acoustic 
trauma during military service from 1966 to 1968, noting that 
the service medical records clearly established that he did 
not acquire a hearing loss until more than a decade after 
leaving active service, that the loss was first documented in 
1995 in the right ear, that it had progressed since that time 
and was present in each ear, and that the suspected etiology 
was recreational noise exposure.  With respect to tinnitus, 
the examiner opined that, with no evidence of hearing loss 
prior to 1983, no complaint of tinnitus in medical records of 
the early 1990s, and no evidence of symptoms of tinnitus 
before 2000, it was less than likely that the tinnitus was 
secondary to events or exposures while the Veteran was in 
active service in the 1960s.       

The aforementioned evidence reveals that left ear hearing 
loss that meets the criteria of 38 C.F.R. § 3.385 for hearing 
loss disability is not currently objectively demonstrated, 
that the veteran's tinnitus and right ear hearing loss were 
first manifested many years post service, and that the 
competent and persuasive evidence establishes no nexus 
between those disabilities and his military service or any 
incident thereof.  The sole medical opinions of record, the 
February 2006 VA opinions, establish that the veteran's 
tinnitus and right ear hearing loss were not caused by or a 
result of military noise exposure.  The Board accords great 
probative value to those well-reasoned VA medical opinions, 
inasmuch as they were based on the examiner's thorough review 
of the veteran's military, medical, and post-service history, 
and current examination of the Veteran, and the Veteran has 
submitted no medical opinions to the contrary.  
             
With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as the his own symptoms, including 
claims of trouble hearing and ringing in the ears.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  Thus, a layman such as the 
veteran, without the appropriate medical training or 
expertise, is not competent to render persuasive opinions on 
medical matters such as the relationship between his current 
hearing loss and tinnitus and incidents of his military 
service, including claimed acoustic trauma therein.  See 
Bostain v. West,  11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the assertions of the veteran in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski,     1 Vet. App. 49, 53-56 (1990).

B.  Service Connection for Bilateral Shoulder and Hand 
Disabilities                     and for a Low Back 
Disability

The Veteran contends that he currently suffers from bilateral 
shoulder and hand disabilities and a low back disability that 
are due to an inservice fall from an obstacle tower in 1967.  

In this case, the service medical records are completely 
negative for complaints, findings, or diagnoses of any 
shoulder, hand, or low back disability, or for evidence of a 
fall from an obstacle tower.  On February 1968 separation 
examination, the Veteran denied a history of swollen or 
painful joints, broken bones, arthritis or rheumatism, bone, 
joint, or other deformity, a painful or "trick" shoulder, 
and recurrent back pain, and the upper extremities and spine 
were normal on examination.

Post service, on September 1979 military examination for 
reserve service, the Veteran denied a history of swollen or 
painful joints, broken bones, arthritis or rheumatism, bone, 
joint, or other deformity, a painful or "trick" shoulder, 
and recurrent back pain, and the upper extremities and spine 
were normal on that 1979 examination as well as on subsequent 
December 1983 examination.

The first evidence of shoulder and hand complaints were those 
noted in outpatient records of L. H., M.D., in 1992, some 24 
years post service, and the findings were arthralgia and 
question of degenerative joint disease (DJD), but there was 
no history or medical opinion linking those disabilities to 
military service or any incident thereof.

The Veteran denied back trouble, any painful or "trick" 
joints, loss of movement in any joint, and impaired use of 
the arms and hands in a February 1995 pre-screening report of 
medical history for military reserve service. 

On February 1995 military examination for reserve service, 
the Veteran denied a history of swollen or painful joints, 
arthritis or rheumatism, bone, joint, or other deformity, a 
painful or "trick" shoulder, and recurrent back pain, and 
the upper extremities and spine were normal on examination.

On October 1997 examination, S. H., M.D., noted that the 
veteran's shoulders had full mobility, the fingers had good 
alignment with no swelling, and the fists were complete.  The 
impression included possible systemic lupus erythematosus 
(SLE).  When seen again in November for recurrent 
arthralgias, musculoskeletal examination showed no remarkably 
swollen joints, and the impression was presumed SLE.  In 
March 1998, the Veteran complained of bilateral shoulder 
discomfort, and the impressions were SLE, and non-articular 
musculoskeletal complaints suggestive of fibromyalgia.  In 
June, the Veteran complained of right shoulder pain and some 
diffuse, chronic, generalized musculoskeletal discomfort 
which he attributed to a fall injury in military service.  
Examination of the shoulders showed full mobility with 
crepitance and modest soft tissue trigger points in the upper 
back and sacral region, and the impressions were SLE, limited 
osteoarthritis, and a probable degree of fibromyalgia, but 
there was no medical opinion linking those disabilities to 
military service or any incident thereof.  Moreover, the 
Board notes that the veteran's history of an inservice fall 
injury is not documented by any service medical record, and 
thus does not constitute competent evidence that the alleged 
inservice event actually occurred.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by him, does not constitute 
competent medical evidence, and a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).  

After November 1999 examination at the South Barry County 
Hospital, the assessments included shoulder osteoarthritis.  
On January 2000 examination, the Veteran complained of hand 
cramping, and the assessments after examination were carpal 
tunnel syndrome (CTS), SLE, and arthritis.  In March, the 
Veteran complained of shoulder pain and recent-onset low back 
pain.  Examination showed lower lumbosacral spine tenderness, 
and the assessments included stable SLE and arthritis.  On 
November 2000 examination by S. N., M.D., the Veteran 
complained of numbness and tingling in his fingertips when 
cold, and the impressions were Reynaud's phenomenon and SLE.  
However, there was no history or medical opinion linking any 
of those disabilities to military service or any incident 
thereof.
  
In January 2001, Dr. S. N. saw the Veteran after a fall in 
which he landed on his ribs, and he also had arm, side, and 
left thumb pain.  The impressions included nondisplaced rib 
fracture and left thumb triggering.  When seen again a few 
days later for complaints of right sacroiliac pain, 
examination showed right sacroiliac region tenderness, and 
the impression was right sacroiliac strain.  X-rays in 
October revealed minimal degenerative changes in the lower 
thoracic region, and the impression was chronic back pain.  
Examination in November showed an exquisitely tender trigger 
point in the lumbar region at about L-5.  However, there was 
no history or medical opinion linking any of those 
disabilities to military service or any incident thereof. 

December 2002 VA electromyographic and motor nerve conduction 
velocity studies conducted for the purpose of ruling-out CTS 
and evaluating a 2-year history of cramps and tingling in 
both hands were normal, without evidence of median, radial, 
or ulnar neuropathy.

On April 2003 examination, Dr. S. N. noted that the Veteran 
did a lot of strenuous activities at work, with shoulder 
soreness and left thumb pain, and the impressions after 
examination were left thumb tendinitis and left shoulder 
bursitis/tendinitis.   X-rays in May revealed bilateral 
shoulder acromioclavicular joint degenerative changes, with 
angulation of the left clavicle suggesting a previous 
fracture, which the examiner noted the Veteran recalled 37 
years ago.  The impressions were bilateral shoulder 
acromioclavicular joint DJD.  On June 2003 examination, T. 
P., D.O., noted the veteran's history of an old left clavicle 
injury in the 1960s which appeared to heal without 
complication.  Current X-rays of both shoulders revealed 
advanced DJD of the bilateral acromioclavicular joints.  
However, neither physician rendered a medical opinion linking 
any shoulder disability to the veteran's military service or 
any incident thereof.  Moreover, the Board notes that neither 
the veteran's history of an inservice shoulder injury nor any 
actual shoulder disability is documented by any service 
medical record, and thus his inaccurate history does not 
constitute competent evidence that the alleged inservice 
event actually occurred.  See LeShore, 8 Vet. App. at 409.

In July and December 2003, the Veteran underwent left and 
right, respectively, shoulder lateral clavicle resection and 
decompression with rotator cuff repair at the Cox Monett 
Hospital, but there was no history or medical opinion linking 
any of those disabilities to military service or any incident 
thereof. 

On August 2004 VA neurological examination, the Veteran gave 
a history of a shoulder rotator cuff injury in service which 
required surgery.  After examination, the impressions 
included status-post shoulder surgery.  However, the 
physician did not render a medical opinion linking any 
shoulder disability to the veteran's military service or any 
incident thereof, and the Board notes that neither the 
veteran's history of an inservice shoulder injury nor any 
actual shoulder disability is documented by any service 
medical record, and thus his inaccurate history does not 
constitute competent evidence that the alleged inservice 
event actually occurred.  See LeShore, 8 Vet. App. at 409.

After September 2004 examination, J. M., M.D.,'s impressions 
included osteoarthritis of the hands, but there was no 
history or medical opinion linking that disability to 
military service or any incident thereof.

In December 2004, Dr. T. P. noted the veteran's history of a 
left clavicle fracture in service in the 1960s, which the 
Veteran felt likely contributed to his current 
acromioclavicular joint degeneration for which he underwent 
bilateral modified Mumford procedures in post-service 
treatment for acromioclavicular arthritis and rotator cuff 
repair.  The physician noted that injuries such as fractures 
certainly could contribute to early arthrosis of the 
acromioclavicular joint, and that it was not outside the 
realm of possibility that a clavicle fracture contributed to 
the veteran's left acromioclavicular arthrosis, but he opined 
that it could not be positively stated that the veteran's 
acromioclavicular arthritis was a direct result of his 
reported previous clavicle fracture, inasmuch as he had 
similar disease on the contralateral side.  The Board finds 
that this medical opinion does not provide persuasive support 
for the veteran's claim that service connection for any 
shoulder disability is warranted.  Moreover, neither the 
veteran's history of an inservice shoulder injury nor any 
actual shoulder disability is documented by any service 
medical record, and thus his inaccurate history does not 
constitute competent evidence that the alleged inservice 
event actually occurred.  See LeShore, 8 Vet. App. at 409.

After February 2005 examination which showed mild tenderness 
over the paralumbar musculature and iliac crest, Dr. J. M.'s 
impressions included osteoarthritis of the shoulders and 
myofascial pain, but there was no history or medical opinion 
linking those disabilities to military service or any 
incident thereof.

A June 2005 SSA decision found the Veteran entitled to 
disability benefits from July 2003 due to several 
disabilities including bilateral shoulder DJD, but there was 
no history or medical opinion linking that disability to 
military service or any incident thereof.

After January 2006 examination which showed X-ray evidence of 
mild anterior lumbosacral disc ossification and the 
appearance of diffuse osteopenia, Dr. J. M.'s impressions 
included lumbar spondylosis and myofascial pain.  April 2007 
VA     X-rays of the lumbosacral spine revealed mild changes 
of osteoarthrosis.  After September 2007 examination, Dr. J. 
M.'s impressions included osteoarthritis of the hands, lumbar 
spondylosis, and myofascial pain.  After January 2008 
examination, Dr. J. M.'s impressions included osteoarthritis 
of the hand and shoulder, lumbar spondylosis, and spinal 
enthesopathy.  After examination in February, Dr. J. M.'s 
impressions included lumbar spondylosis and acute lumbar 
strain.  After examination in June, Dr. J. M.'s impressions 
were osteoarthritis, lumbar spondylosis, and possible 
sacroiliitis and myofascial pain.  Lumbar magnetic resonance 
imaging in July by J. H., M.D., revealed severe facet 
degenerative changes with fluid and edema of facet joints L4-
5, resulting in severe bilateral neural foraminal stenosis.  
However, there was no history or medical opinion linking any 
of those disabilities to military service or any incident 
thereof.

In the absence of evidence of any bilateral shoulder or hand 
disability or low back disability in service or for many 
years thereafter, and in the absence competent and persuasive 
(medical) evidence establishing a nexus between any current 
bilateral shoulder and hand disability and low back 
disability and the veteran's military service or any incident 
thereof, the Board finds no basis upon which to grant service 
connection therefor.  In this regard, the Board notes that 
Dr. T. P.'s December 2004 medical opinion militates against 
the claim for service connection for any shoulder disability.

In addition to the medical evidence, the Board has also 
considered the veteran's assertions, as well as the 2004 
statements of his mother and wife and a service comrade.  
However, such do not provide any basis for allowance of his 
claims.  While the Veteran may believe that his current 
bilateral shoulder and hand disabilities and low back 
disability are related to his military service and claimed 
injury therein, there is no persuasive medical support for 
such contentions.  The Board notes that the Veteran, his 
family members, and the service comrade are competent to 
offer evidence as to facts within their personal knowledge, 
such as the veteran's own symptoms, including complaints of 
joint pain, and the other individuals' observations of his 
symptoms.  

In a statement which was received in October 2004, a service 
comrade who served with the Veteran during reserve service in 
1998 stated that he noted that the Veteran had problems with 
his hands and shoulders at that time.  However, those 
observations of physical complaints some 30 years after the 
veteran's separation from active military service in 1968 do 
not provide persuasive support for the veteran's claim for 
service connection for bilateral shoulder and hand 
disabilities that are reported to have had had their onset 
during his period of active military service in the 1960s.  

Neither do the veteran's mother's and wife's nonspecific 
January 2004 statements provide persuasive support for his 
claim for service connection for bilateral shoulder and hand 
disabilities and a low back disability: although they stated 
that he was injured in a fall from a tower in 1967, they did 
not refer to injury of any specific body part.  In an April 
2004 statement, the veteran's wife stated that the Veteran 
told her that he fell from a tower in service in 1967 and 
injured his shoulders and back.  However, that statement is 
not competent evidence that any current shoulder or back 
disability had its onset in service, inasmuch as medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones, 7 Vet. App. at 137-
38.  Thus, laymen such as the veteran, his mother and wife, 
and the service comrade, without the appropriate medical 
training or expertise, are not competent to render persuasive 
opinions on such medical matters.  See Bostain, 11 Vet. App. 
at 127, citing Espiritu.  See also Routen, 10 Vet. App. at 
186) (a layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, the assertions of the 
veteran, his family, and service comrade in this regard have 
no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for bilateral shoulder and hand 
disabilities and a low back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral shoulder disability is 
denied.

Service connection for a bilateral hand disability is denied.

Service connection for a low back disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


